DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 18, in the reply filed on 2/25/2022 is acknowledged.
Independent claim 12 has been amended to recite wherein the wavelength converter converts a wavelength of light emitted from the first light emitting diode to white light; however, Inventions I and II are still distinct because Invention I includes at least one first light emitting diode configured to emit white light which is a feature distinctly different from a first light emitting diode the light of which can be subsequently converted by a wavelength converting material. 
The claim set originally included Invention I including claims 1-11 and 18 and Invention II including claims 12-17. Claims 15 has been cancelled in the most recent claim set. Therefore, claims 12-14 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 5/26/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
37 CFR 1.98(a)(3)(ii)  states that if a written English language translation of a non-English language document, or portion thereof, is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), a copy of the translation shall accompany the statement. Translations have not been provided for the foreign patent documents listed in the 5/25/2020 IDS. Therefore, the Examiner has considered each one of these documents insofar as it can be understood on its face: English language abstracts and drawings have been considered. 

Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1, the claim term “at least one second light emitting diode emitting light configured to emit light” is redundant. It is recommended to amend the term to read “at least one second light emitting diode configured to emit light”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a white light emitting device including at least one first light emitting diode configured to emit white light”. The meaning of this limitation appears to be that the at least one first light emitting diode is configured to emit white light. However, the specification does not provide support for such a light emitting diode. Rather, the specification states that white light is implemented by mixing blue light emitted from a first light emitting diode with light emitted from a wavelength conversion substance (see para. 55, 57). The specification provides support for white light being implemented with a light emitting diode and a wavelength conversion substance rather than a light emitting diode alone.  
Dependent claims are rejected for the same reason as the base claim upon which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a white light emitting device including at least one first light emitting diode configured to emit white light”. The meaning of this limitation appears to be that the at least one first light emitting diode is configured to emit white light. However, this creates confusion because subsequent dependent claims indicate that the at least one first light emitting diode is configured to emit blue light (in the case of claim 6), light having a central wavelength in a range of 300 nm to 440 nm (in the case of claim 7), or light having a central wavelength in a range of 400 nm to 420 nm (in the case of claim 9), none of which are white light. The limitation is also inconsistent with the instant specification, which states that white light is implemented by mixing blue light emitted from a first light emitting diode with light emitted from a wavelength conversion substance (see para. 55, 57). Based on the specification, it is understood that white light is implemented with a light emitting diode and a wavelength conversion substance rather than a light emitting diode alone.  
Claim 1 recites the limitation "the outside" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination on the merits, the Examiner is interpreting the limitation as meaning an area outside of the apparatus. 
Claim 1 recites at least one second light emitting diode configured to emit light having a central wavelength of “about 430 nm”. The term “about” renders the claim indefinite because there is nothing in the specification or prosecution history to provide any indication as to what specific wavelength rang is covered by “about 430 nm”. Additionally, the prior art does not settle the question of what is 
Claim 1 recites “the second light emitting diode” in line 7. There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim recite “at least one second light emitting diode” rather than a single second light emitting diode.
Claim 3 recites the limitation "the first light emitting diode" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 3 depends, recites “at least one first light emitting diode” rather than a single first light emitting diode.
Claim 6 recites “the first light emitting diode” and is rejected for the same reason as claim 3.
Claim 11 recites “the first light emitting diode” and is rejected for the same reason as claim 3.
Claim 18 recites “the first light emitting diode” and is rejected for the same reason as claim 3.
 Dependent claims are rejected for the same reason as the base claim upon which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 states that the first light emitting diode is configured to emit light having a central wavelength in a range of 300 nm to 440 nm. Claim 6, from which claim 7 depends, states that the first light emitting diode emits blue light having a longer wavelength than that of the second light emitting diode. It is unclear how the first light emitting diode could emit both blue light (as in claim 6) and emit light in the range of 300 nm to 440 nm (as in claim 7) because 300 nm-400 nm is outside the range of blue light. When referring to the wavelength ranges in nanometers corresponding to various colors of light, the Examiner will use definitions consistent with those found in the CRC Handbook of Fundamental Spectroscopic Correlation Charts (cited on the Notice of References Cited form attached to this Office Action). This document is included as part of any prior art rejection, but merely to provide evidence as to commonly accepted definitions for the spectrum of ultraviolet and visible light. For example, this document states that blue light is in the range of 450-495 nm, so it is unclear how light on the lower end of the claim range of 300 nm to 440 nm could also be blue light. Furthermore, claim 1 states that the second light emitting diode emits light having a central wavelength of 430 nm. It is unclear how the first light emitting diode could emit light in a range that includes wavelength points shorter than 430 nm while still emitting light having a longer wavelength than that of the second light emitting diode. This issue is not resolved in claim 9, dependent on claim 7, which states that the first light emitting diode has 
Claim 18 depends on claim 11, but recites the same subject matter verbatim as claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claims are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US Patent Application Publication 2016/0290573).
Regarding claim 1, Allen et al. discloses a lighting apparatus (para. 115) comprising:
a white light emitting device comprising at least one first light emitting diode configured to emit white light (para. 114-115); and
at least one second light emitting diode configured to emit blue light (para. 115) having a central wavelength of “about 430 nm” (para. 68),
wherein the lighting apparatus is configured to emit white light from the white light emitting device and light from the second light emitting diode to an area outside of the apparatus (Abstract).

Regarding claim 2, Allen et al. discloses wherein white light and light emitted from the second light emitting diode are mixed to be emitted to the outside the (Allen et al. discloses that white light and blue light is emitted simultaneously to produce “blue-white” light, see para.  52, 114-115, and therefore the blue and white light is understood to be mixed). 

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over, Peeters et al. (US Patent Application Publication 2015/0049459).
Regarding claim 1, Peeters et al. discloses a lighting apparatus (100) (para. 89) (Fig. 1, sheet 1 of 10) comprising:
a white light emitting device (comprising light emitting diode 101 and wavelength converting material 104) including at least one light emitting diode (101) and configured to emit white light (para. 89-90); and
at least one second light emitting diode (102) configured to emit light having a central wavelength in the range of 400 to 435 nm (para. 93), 
wherein the lighting apparatus is configured to emit white light from the white light emitting device and light from the second light emitting device to an area outside the apparatus (para. 10, 89-93, 151).
As to the limitation of the at least one second light emitting diode being configured to emit light to sterilize at least one pathogenic microorganism, the ability to sterilize at least one pathogenic microorganism is an intrinsic quality of the light. Light in the  violet and ultraviolet wavelength bands can be used to sterilize at least one pathogenic microorganism due to the inherent sterilization properties of such light and therefore the prior art at least one second light emitting diode (102), which emits light in the 400-435 nm range (ultraviolet to violet range), would be fully capable of sterilizing at least one 
The claim term “about 430 nm” has been interpreted to mean 344-516 nm, as set forth above, and Peeters et al. anticipates this limitation by disclosing a range (400 to 435 nm) that falls within 344-516 nm.
Should it be found that Applicant intends for “about 430 nm” to mean a range narrower than 344-516 nm, the Examiner asserts that Peeters et al. would still anticipate the limitation. It has been held that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art discloses the claimed range with sufficient specificity (MPEP 2131.03). Peeters et al. discloses a range of 400 to 435 nm that may overlap, touch, or be broader than what applicant intends by “about 430 nm”. However, at least the endpoint 435 nm disclosed by Peeters et al. is very close to the claim value of 430 nm, and the prior art range itself is narrow. Furthermore, the instant specification does not allege any criticality of the claimed range about 430 nm. In fact, the specification states that light having a wavelength of about 430 nm “has a sterilization function similar to that at a wavelength to 405 nm” (para. 61). Therefore, it is understood that light emitted by the at least one second light emitting diode (102) disclosed by Peeters et al., which has a wavelength of 400-435 nm, would function in the same way as the claimed “about 430 nm”. Therefore, Peeters et al. discloses the claimed wavelength range with sufficient specificity and anticipates the claim limitation.
Should it be found that Peeters et al. does not anticipate the claim limitation of “about 430 nm”, this limitation would nonetheless have been obvious over the disclosure of Peeters et al.

Regarding claim 2, Peeters et al. discloses wherein white light and light emitted from the second light emitting diode (102) are mixed to be emitted to the outside (para. 89-93, 151).
Regarding claim 3, Peeters et al. discloses wherein the white light emitting device comprises a wavelength converter (104) to convert a wavelength of light emitted from the first light emitting diode (101) (para. 89-90).
Regarding claim 4, Peeters et al. discloses wherein the wavelength converter comprises a green phosphor (para. 90). 
Regarding claim 5, Peeters et al. discloses wherein light emitted from the second light emitting diode (102) is emitted to the outside without passing through the wavelength converter (104) (para. 89-91) (Fig. 1).
Regarding claim 6, Peeters et al. discloses wherein the first light emitting diode (101) is configured to emit blue light having a longer wavelength than that of the second light emitting diode (102) (para. 89, 93).
Regarding claim 11, Peeters et al. discloses a circuit board (103) to which the first light emitting diode (101) and the second light emitting diode (102) are mounted (para. 89, 94) (Fig. 1).
Regarding claim 18, the rejection of claim 11, above, forms the basis of the rejection of claim 18.

s 1-5, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over, Lee et al. (US Patent Application Publication 2009/0262515) (already of record, cited as US Patent 8,071,988 in the 5/26/2020 IDS).
Regarding claim 1, Lee et al. discloses a lighting apparatus (20) (para. 41) (Fig. 3, sheet 2 of 6) comprising:
a white light emitting device (comprising LEDs 16-17 and wavelength conversion material 13) (para. 3, 41-45) (Fig. 4, sheet 2 of 6) including at least one first light emitting diode (LED 16 and/or LED 17 reads on at least one first light emitting diode) (para. 41) and configured to emit white light (para. 3, 41-45) (Fig. 4); and
at least one second light emitting diode (18) configured to emit light having a central wavelength in a range of 430-500 nm (para. 42);
wherein the lighting apparatus is configured to emit white light from the white light emitting device and light from the second light emitting diode to an area outside the apparatus (para. 3, 41-45, 64) (Fig. 4).
As to the limitation of the at least one second light emitting diode being configured to emit light to sterilize at least one pathogenic microorganism, the ability to sterilize at least one pathogenic microorganism is an intrinsic quality of the light. Light in the violet and blue wavelength bands can be used to sterilize at least one pathogenic microorganism due to the inherent sterilization properties of such light and therefore the prior art at least one second light emitting diode (18), which emits light in the 430-500 nm range (violet to blue range), would be fully capable of sterilizing at least one pathogenic microorganism. Furthermore, it has been held that when the structure of a product recited in a prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112). The at least one second light emitting diode (18) disclosed by Lee et al. is substantially identical to the at least one second light emitting diode of the claim, and therefore any 
The claim term “about 430 nm” has been interpreted to mean 344-516 nm, as set forth above, and Lee et al. anticipates this limitation by disclosing a range (430-500 nm) that falls within 344-516 nm.
Should it be found that Lee et al. does not anticipate the claim limitation of “about 430 nm”, this limitation would nonetheless have been obvious over the disclosure of Lee et al.
It has been held that in the case where the claimed range overlaps, approaches, or is similar to that of the prior art, then a prima facie case of obviousness exists (MPEP 2144.05). The prior art range of 430-500 nm disclosed by Lee et al. is clearly overlaps, at least at the endpoint 430 nm, the claimed “about 430 nm”. The skilled artisan would have found it obvious to select a wavelength of 430 nm (which would clearly fall within the claim range of “about 430 nm”) as the central wavelength of light emitted by the at least one second light emitting diode, in order to arrive at light within the 430-500 nm range as taught by Lee et al. 
Regarding claim 2, Lee et al. discloses wherein white light and light emitted from the second light emitting diode (18) are mixed to be emitted to the outside (para. 41-45, 64).
Regarding claim 3, Lee et al. discloses wherein the white light emitting device comprises a wavelength converter (13) to convert a wavelength of light emitted from the first light emitting diode (para. 41-43).
Regarding claim 4, Lee et al. discloses wherein the wavelength converter (13) comprises a green phosphor (para. 41-44). 
Regarding claim 5, Lee et al. discloses wherein light emitted from the second light emitting diode (18) is only “partially” converted and that a portion of primary light is emitted to the outside without conversion (para. 42-43).

Regarding claim 18, the rejection of claim 11, above, forms the basis of the rejection of claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. (US Patent Application Publication 2015/0049459).
Regarding claim 7, Peeters et al. discloses wherein the first light emitting diode (101) is configured to emit light having a central wavelength in a range of 440-460 nm.
Peeters et al. does not expressly teach wherein the first light emitting diode (101) is configured to emit light having a central wavelength in a range of 300-440 nm.
Nonetheless, it has been held that in the case where the claimed range overlaps, approaches, or is similar to that of the prior art, then a prima facie case of obviousness exists (MPEP 2144.05) and therefore the claimed range is obvious in view of Peeters et al.. The skilled artisan would have found it obvious to select a wavelength of 440 nm as the central wavelength of light emitted by first light emitting diode, which would fall within the claimed range, in order to arrive at light within the 300-440 nm range as taught by Peeters et al. 

The claim is directed to light generated by the at least one second light emitting diode and generated to the outside having a first irradiance and light generated by the at least one first light emitting diode and emitted to the outside without wavelength conversion having a second irradiance less than the first irradiance. Because irradiance is a radiant flux per unit area received by a light source and depends on the distance between the area and the light source, this limitation is directed to an intended use of the apparatus and has therefore been given appropriate patentable weight. The irradiance of a surface depends on how that surface is positioned with respect to a light source. The prior art lighting apparatus is fully capable of operating in the manner claimed, because a user could position a first surface with respect to the at least one second light emitting diode such that it receives a first irradiance that is greater than a second irradiance received at another surface positioned with respect to the at least one first light emitting diode. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication 2009/0262515) (already of record, cited as US Patent 8,071,988 in the 5/26/2020 IDS).
Regarding claim 6, Lee et al. discloses wherein the first light emitting diode (e.g., LED 17) is configured to emit light having a peak emission wavelength of 400-450 nm (450 nm falls within the blue wavelength band; therefore the LED 17 reads on being configured to emit blue light).
Lee et al. does not expressly teach the first light emitting diode (17) being configured to emit light having a longer wavelength than that of the second light emitting diode (18).

Regarding claim 7, Lee et al. does not expressly teach wherein the first light emitting diode (17) is configured to emit light having a central wavelength in a range of 300 nm-440 nm. However, Lee et al. does disclose a range of 400-450 nm as discussed in the rejection of claim 6, above.
It would have been obvious to the skilled artisan to select any value within the range disclosed by Lee et al. (e.g., 440 nm, which would fall within the claim range) as the central wavelength of light emitted by the first light emitting diode in order to arrive at a light emitting diode emitting light within the taught range. 
Regarding claim 8, Lee et al. discloses wherein light is generated by the at least one second light emitting diode and emitted to outside the apparatus and light is generated by the at least one first light emitting diode and emitted to outside the apparatus (para. 41-45, 53), at least a portion of which is emitted without wavelength conversion (para. 41-43). 
The claim is directed to light generated by the at least one second light emitting diode and generated to the outside having a first irradiance and light generated by the at least one first light emitting diode and emitted to the outside without wavelength conversion having a second irradiance less than the first irradiance. Because irradiance is a radiant flux per unit area received by a light source and depends on the distance between the area and the light source, this limitation is directed to an intended use of the apparatus and has therefore been given appropriate patentable weight. The irradiance of a surface depends on how that surface is positioned with respect to a light source. The 
Regarding claim 9, Lee et al. does not expressly teach wherein the first light emitting diode (e.g., LED 17) is configured to emit light having a central wavelength in a range of 300 nm-440 nm. However, Lee et al. does disclose a range of 400-450 nm as discussed in the rejection of claim 6, above.
It would have been obvious to the skilled artisan to select any value within the range disclosed by Lee et al. (e.g., 410 nm, which would fall within the claim range) as the central wavelength of light emitted by the first light emitting diode in order to arrive at a light emitting diode emitting light within the taught range. 
Regarding claim 10, Lee et al. discloses wherein light is generated by the at least one second light emitting diode and emitted to outside the apparatus and light is generated by the at least one first light emitting diode and emitted to outside the apparatus (para. 41-45, 53), at least a portion of which is emitted without wavelength conversion (para. 41-43). 
The claim is directed to light generated by the at least one second light emitting diode and generated to the outside having a first irradiance and light generated by the at least one first light emitting diode and emitted to the outside without wavelength conversion having a second irradiance less than the first irradiance. Because irradiance is a radiant flux per unit area received by a light source and depends on the distance between the area and the light source, this limitation is directed to an intended use of the apparatus and has therefore been given appropriate patentable weight. The irradiance of a surface depends on how that surface is positioned with respect to a light source. The prior art lighting apparatus is fully capable of operating in the manner claimed, because a user could position a first surface with respect to the at least one second light emitting diode such that it receives a 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tarsa et al. (US Patent Application Publication 2006/0138435) is directed to a lighting apparatus configured to emit white light, comprising a first LED configured to emit light through a wavelength conversion material and a second LED configured to emit light which does not pass through a wavelength conversion material. 
Barron et al. (US Patent 10,413,626) is directed to a lighting apparatus for inactivating microorganisms, comprising a first LED configured to emit light through a wavelength conversion material and a second LED configured to emit light which does not pass through a wavelength conversion material. 
Kim et al. (In Vitro Bactericidal Effects of 625, 525, and 425 nm Wavelength (Red, Green, and Blue) Light-Emitting Diode Irradiation) is directed to a lighting apparatus comprising a blue LED with a peak wavelength of 425 nm (spectral width 420-430 nm) and configured to sterilize bacteria.
Nascimento et al. (Increased Antioxidant Activity and Changes in Phenolic Profile of Kalanchoe pinnata (Lamarck) Persoon (Crassulaceae) Specimens Grown Under Supplemental Blue Light) is directed to emitting light from both a white light source and a blue light source having a peak wavelength between 400-450 nm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799